 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KAREEM J. HOWELL,                                 No. 2: 19-cv-0578 TLN KJN P
12                      Plaintiff,
13              v.                                      ORDER
14    M. LIDDELL, et al.,
15                      Defendants.
16

17          Plaintiff is a state prisoner, proceeding without counsel, with a civil rights action pursuant

18   to 42 U.S.C. § 1983. On July 1, 2019, the undersigned referred this action to the Post-Screening

19   ADR Project and stayed this action for 120 days. (ECF No. 15.) This action is set for a

20   settlement conference before Magistrate Judge Claire on October 10, 2019. Plaintiff is to appear

21   at the settlement conference via video conferencing. (ECF No. 24.)

22          On October 2, 2019, defendants filed a request to opt out of the ADR Project. (ECF No.

23   27.) Good cause appearing, defendants’ request to opt out of the ADR Project is granted.

24          Accordingly, IT IS HEREBY ORDERED that:

25          1. Defendants’ request to opt out of the ADR Project (ECF No. 27) is granted;

26          2. The settlement conference set before Magistrate Judge Claire on October 10, 2019, is

27   vacated;

28   ////
                                                       1
 1           3. The writ of habeas corpus ad testificandum for plaintiff to appear at the October 10,

 2   2019 settlement conference via video conferencing (ECF No. 24) is vacated;

 3           4. The stay in this action is lifted;

 4           5. Defendants shall file a response to plaintiff’s complaint within thirty days of the date of

 5   this order.

 6   Dated: October 3, 2019

 7

 8

 9
     How578.vac.kc
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
